           Case 2:20-po-00352-AC Document 7 Filed 02/24/21 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Federal Defenders Office
3    Assistant for the Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700 Fax: 916-498-5710
5
     Attorneys for Defendant
6    JACK CARNES
7
8
9                               IN THE UNITED STATES DISTRICT COURT
10                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                    )   Case No. 2:20-PO-00352-AC
                                                  )
13          Plaintiff,                            )
                                                  )
14                        v.                      )   STIPULATION AND ORDER TO CONTINUE
                                                  )   BENCH TRIAL
15   JACK CARNES,                                 )
                                                  )   Date: March 8, 2021
16         Defendant.                             )   Time: 9:00 a.m.
                                                  )   Judge: Hon. Allison Claire
17                                                )
18
19            IT IS HEREBY STIPULATED between the parties through their respective counsel,
20   Alstyn Bennett, Special Assistant United States Attorney, and Linda C. Allison, Assistant Federal
21   Defender, attorney for JACK CARNES, that the bench trial set on March 8, 2021 at 9:00 a.m. be
22   continued to May 17, 2021 at 9:00 a.m.
23            This continuance is requested because defense counsel needs additional time to investigate,
24   issue subpoenas, and prepare witnesses for trial.
25   ///
26   ///
27   ///
28

      Stipulation and Proposed Order to                -1-
      Continue Bench Trial
        Case 2:20-po-00352-AC Document 7 Filed 02/24/21 Page 2 of 2


1    DATED: February 23, 2021                          Respectfully submitted,
2
                                                       HEATHER WILLIAMS
3                                                      Federal Defender
4                                                      /s/Linda C. Allison
                                                       LINDA C. ALLISON
5                                                      Assistant to the Federal Defender
6                                                      Attorneys for Defendant
                                                       JACK CARNES
7
8    Dated: February 23, 2021                          McGREGOR W. SCOTT
                                                       United States Attorney
9
10                                                     /s/ Alstyn Bennett
                                                       ALSTYN BENNETT
11                                                     Special Assistant United States Attorney

12
13
14
                                              ORDER
15
            IT IS HEREBY ORDERED that the bench trial set for March 8, 2021, be continued to May
16
     17, 2021 at 9:00 a.m.
17
            IT IS SO ORDERED.
18
19   Dated: February 23, 2021

20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order to          -2-
      Continue Bench Trial
